PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




CATERPILLAR INC. JOINT OC
INTELLECTUAL PROPERTY DEPARTMENT
100 N.E. ADAMS STREET
AH9510
PEORIA, IL 61629-9510

In re Application of OETKEN et al.
Appl. No.: 16/848,052
Filed: 4/14/2020
Attorney Docket No: 20-0029US01
For:  MOBILE CHARGING STATION

:
:
: 
: 
:  







WITHDRAWAL FROM ISSUE
37 CFR § 1.313

The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.  

The above-identified application is hereby withdrawn from issue.  The Notice of Allowance and Fee(s) Due and the Notice of Allowability mailed February 1, 2022 are hereby vacated.  

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

The U.S. Patent and Trademark Office records reveal that the issue fee has been paid.  The applicant may request a refund, or may request that the fee be credited to a deposit account. However, applicant may wait until the application is either again found allowable or held abandoned.  If the application is allowed, upon receipt of a new Notice of Allowance and Fees Due, applicant may request that the previously submitted issue fee and publication fee be applied toward payment of the issue fee and publication fee in the amount identified on the new Notice of Allowance and Issue and Publication Fee Due.  If the application is abandoned, applicant may request either a refund or a credit to a specified Deposit Account.

Any inquiry regarding this decision should be directed to Richard Isla, Supervisory Patent Examiner, at (571) 272-5056.


/TASHIANA R ADAMS/                                      Director, Technology Center 2800                                                                                                  /Thomas M Hammond  III/                                                                           TQAS, Art Unit 2800                                                                                                                            _______________________
Tashiana Adams, Group Director   Technology Center 2800
TA:ri:th/RICHARD ISLA/